UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 9, 2011 NORTH CENTRAL BANCSHARES, INC. (Exact name of registrant as specified in its charter) Iowa 0-27672 42-1449849 (State of incorporation) Commission File No. (I.R.S. Employer Identification No.) 825 Central Avenue Fort Dodge, Iowa 50501 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (515) 576-7531 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On August 9, 2011, North Central Bancshares, Inc. (the “Company”) announced its earnings for the second quarter ended June 30, 2011.A copy of the press release dated August 9, 2011 is attached as Exhibit 99.1. The press release contains forward-looking statements regarding the Company and includes cautionary statements identifying important factors that could cause actual results to differ. Item 9.01 Financial Statements, Pro Forma Financial Information and Exhibits. (d) Exhibits. 99.1Press release issued by the Company on August 9, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NORTH CENTRAL BANCSHARES, INC. Date: August 9, 2011 By: /s/ David M. Bradley David M. Bradley Chairman, President and Chief Executive Officer
